DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) The relationship between the method for producing the α-olefin/(meth)acrylic acid ester copolymer and the metal complex is not defined, which renders the instant claims indefinite.  In view of the Specification, the metal complex is the catalyst of the polymerization process, however, such is not spelled out in claims 1 and 2.  It is suggested to incorporate the limitations of claim 6 to the claims.
(ii) The limitation of “selected from nickel or palladium having a structure of the following
 general formula (C)” in claim 1 does not make sense.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (JP2016017134, the translated copy is referred to hereinafter) in view of Colon (US 4,496,700).
Konishi discloses a process of preparation of an α-olefin/(meth)acrylic acid ester copolymer in the presence of a catalyst composition comprising a transition metal complex of Formula (D), where in the transition metal complex (D) is prepared by contacting ligand compound (A) or (B) with transition metal compound (C).
  
    PNG
    media_image1.png
    131
    173
    media_image1.png
    Greyscale
  (D)       
    PNG
    media_image2.png
    140
    187
    media_image2.png
    Greyscale
   (A)    
    PNG
    media_image3.png
    128
    149
    media_image3.png
    Greyscale
    (B)
Konishi specifically discloses that, in (D), R1 and L1 may be bonded to each other to form a ring and bis(1,5-cycloctadiene)nickel(0) and bis(1,5-cycloctadiene)Pd(methyl)-(chloride) are exemplified to provide (D) where R1 and L1 form the ring structure together with Ni or Pd.  Some of the transition metal complex (D) are demonstrated in 
WO 2010/050256 on pages 18-19 as the following:

    PNG
    media_image4.png
    165
    203
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    170
    177
    media_image5.png
    Greyscale
       
    PNG
    media_image6.png
    158
    170
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    210
    194
    media_image7.png
    Greyscale


It is noted that Konishi does not expressly exemplify transition metal compound (C) as nickel acetylacetone, Ni(acac)2.  However, it is well established that nickel compounds such as Ni(acac)2 and bis(1,5-cycloctadiene)nickel are functional equivalent catalysts for polymerizations of unsaturated monomers and such is disclosed in Colon, see column 3:

    PNG
    media_image8.png
    293
    463
    media_image8.png
    Greyscale

Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Colon’s nickel compounds such as Ni(acac)2 to Konishi’s catalyst preparation process to provide the transition metal catalyst complex (D) since Ni(acac)2 is more stable and easier to handle as compared to bis(1,5-cycloctadiene)nickel and in the absence of any showing criticality and unexpected results.
The comparative results disclosed in Table 4 and Table 5 in the Specification are noted.  While Examples 1-4 show improvement of catalyst activities over Comparative Examples 1-2 in Table 4, decreased activities are observed for Examples 5-9 as compared to Comparative Examples 4-8 in Table 5.  The “unexpected results” of Table 4 and 5 contradict to each other. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763